         Case 1:69-cr-01895-APM Document 11 Filed 11/11/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

               v.                                   Crim. Case No. 1:69-cr-1895

 JOSEPH E. MARSHALL, JR. (AKA                       The Hon. Judge Amit P. Mehta
 WESLEY R. PITTMAN AND AKA JOHN
 JOHNSON),

               Defendant.


 DEFENDANT’S SUPPLEMENTAL BRIEF REGARDING POST-RELEASE OPTIONS
 IN RESPONSE TO THE COURT’S INQUIRY DURING ITS NOVEMBER 9 HEARING

       During the Court’s November 9 hearing (“Hearing”) on Defendant’s Motion for

Compassionate Release (“Motion” or “Mot.”), the Court requested additional information on

post-release options in the event that it grants Defendant’s Motion. Defendant respectfully

submits three options for the Court’s consideration. First, the Court could release Joseph while

requiring a term of probationary release in the Western District of Wisconsin, contingent upon

that District’s acceptance of supervision responsibilities. Second, the Court could release Joseph

while requiring a term of probationary release in the District of Columbia while Joseph awaits a

transfer to the Western District of Wisconsin, during which time he may be able to reside in

temporary housing administered by the District of Columbia’s Department of Human Services

(“DC DHS”). Third, the Court could release Joseph without requiring a term of probationary or

other supervised release. These three options are described in further detail below.

I.     Probationary Release under Supervision of Federal Probation Authorities in the
       Western District of Wisconsin.

       Federal law empowers this Court to “determin[e] . . . the conditions of” any term of

probationary release that it imposes. See 18 U.S.C. § 3583(c); see also United States v. Johnson,



                                                1
          Case 1:69-cr-01895-APM Document 11 Filed 11/11/20 Page 2 of 6




529 U.S. 53, 60 (2000) (stating that a trial court “may modify an individual’s conditions of

supervised release . . . as it sees fit”). Specifically, “[t]he court may provide . . . that the

defendant . . . reside in a specific place or area[.]” 18 U.S.C. § 3563(b)(13); see also 18 U.S.C. §

3563(b)(15) (the court may provide that the defendant “report to a probation officer as directed

by the court or the probation officer.”). Courts granting COVID-related compassionate release

motions have recently exercised this discretion to permit defendants to reside in other judicial

districts. See United States v. Stewart, No. 4:09-cr-00029-GKF, ECF No. 151, at 3 (N.D. Okla.

Oct. 28, 2020) (authorizing defendant to “resid[e] at the residence of his sister in the Southern

District of Texas”); see also United States v. Canini, No. 1:04-cr-00283-PAC, ECF No. 337, at 7

(S.D.N.Y. June 8, 2020) (authorizing defendant’s post-release “living situation with his partner

and family in Rhode Island”). In fact, “approximately 20 percent of persons under supervision

were sentenced in districts other than the district of supervision.” 1

        Unfortunately, federal district courts do not have “unlimited discretion to transfer

jurisdiction of his supervised release to another district.” United States v. Murdock, 735 F.3d

106, 110 (2d Cir. 2013). Instead, such a transfer requires the concurrence of supervisory

authorities in that other district. Id. at 111 (citing 18 U.S.C. § 3605) (“A court, after imposing a

sentence, may transfer jurisdiction over a . . . person on supervised release to the district court for

any other district to which the person is required to proceed as a condition of his . . . release, or is

permitted to proceed, with the concurrence of such court.”). 2 In this case, that supervisory

authority is the U.S. Probation and Pretrial Services Office in the Western District of Wisconsin.


1
  “Overview of Probation and Supervised Release Conditions,” Probation & Pretrial Servs. Off., Admin.
Off. of the U.S. Courts, at 13 (Nov. 2016), available at this link.
2
  C.f. Stewart, at 3 (granting compassionate release to defendant whose release plan “include[d] him
residing at the residence of his sister in the Southern District of Texas, who has accepted his
supervision.”) (emphasis added).



                                                    2
           Case 1:69-cr-01895-APM Document 11 Filed 11/11/20 Page 3 of 6




       Defendant’s counsel has communicated with that office in Eau Claire, Wisconsin, which

has begun reviewing Joseph’s case file and working with the D.C. supervisory authorities on an

expedited basis to formalize the acceptance process. See Kingsolver Decl., ¶¶ 1-4 & Ex. A.

While we are hopeful that these Wisconsin authorities will accept supervisory responsibilities,

we have not yet received a final determination. Id.

       Prentice, Wisconsin is a rural town in north-central Wisconsin (Mot. at 19; Opp. at 14),

but despite not being a major metropolis, Prentice is within relatively short distances from many

of the important resources that will ease Joseph’s transition back to society, including:

       •    Healthcare. Located in Phillips, Wisconsin, which is less than a twenty-minute drive
            from Prentice, is the Marshfield Clinic Phillips Center, 3 which provides offers
            financial assistance to needy patients, including “free or discounted care.” 4

       •    General Re-entry Resources. Two non-profit organizations in Wausau, which is an
            hour’s drive from Prentice, offer general support to help meet the needs of individuals
            who have been released from prison: Catholic Charities 5 and The Open Door. 6 The
            Open Door, which is an affiliate of the United Way, describes the services it offers as:

               The Open Door of Marathon County offers temporary help to current and
               newly released inmates, clothing, a safe place once released from jail to
               have a coffee and talk to volunteers about the resources that are available
               to them. Two of those resources are The Making Amends classes and
               Partner Project. . . . The Open Door is a community based collection of
               volunteers dedicated to providing service, support and a helping hand to
               currently released inmates, . . . [which] provide[s] Life Skills and Job
               Readiness Training Classes, Making Amends Classes, Partner Project and
               referral resource services in a friendly, non-threatening environment. The
               Open Door meets people at perhaps their greatest time of need.


3
  Address: 104 Trinity Avenue, Phillips, WI, 54555; phone: 715-339-2101; website:
https://www.marshfieldclinic.org/.
4
  See Financial Assistance Application, Marshfield Clinic,
https://www.marshfieldclinic.org/mPatientResources/Documents/9-82547%20English.pdf.
5
  Address: 540 S 3rd Avenue, Wausau, WI 54401; phone: (715) 849-3311; website:
https://cclse.org/wausau/.
6
  Address: 319 4th Street, Ste. 2, Wausau, WI 54403; phone: (715) 848-4044; website:
https://unitedwaymc.galaxydigital.com/agency/detail/?agency_id=30586.



                                                 3
          Case 1:69-cr-01895-APM Document 11 Filed 11/11/20 Page 4 of 6




        Moreover, the undersigned counsel also intends to assist Joseph in applying for

government benefits, including Social Security income, Medicare and/or Medicaid health

insurance, and food assistance benefits.

II.     Probationary Release in the District of Columbia While Awaiting Transfer to the
        Western District of Wisconsin.

        Until the Wisconsin authorities consent to the transfer plan, if the Court opts to impose a

period of probationary release upon Joseph’s release, that probationary release would need to

begin in the District of Columbia.

        During the November 9 hearing, the Court and the parties discussed the possibility of

Joseph residing with his children, but that is not a viable option. 7 Also, although Joseph’s four

siblings reside in Washington, D.C., none has the practical ability to provide immediate housing

to Joseph.8 However, immediate housing may be available through the “PEP-V” program,

which is administered by the D.C. Department of Human Services (“DC DHS”). The PEP-V

program provides socially-distanced housing and medical care for vulnerable D.C. residents. See

Kingsolver Decl., ¶ 4 & Ex. B. Defendant’s counsel has spoken with Dr. Sheila Jones—the

7
  With sincere apologies to the Court, counsel inadvertently misspoke during our November 9 hearing.
Joseph does not have children, as the Government’s opposition brief—based on a mistaken BOP record—
suggests. See Opp. at 14; id. at Ex. A 002 (“[Joseph]’s primary partner is a positive influence in his life.
[Joseph] has two children, ages 39 and 42.”). It appears that the BOP document, which contains the notes
of a BOP “psychosocial interview,” inadvertently attributed Ms. Vasicek’s children to Joseph, as Ms.
Vasicek has two adult children in their forties.
Defendant’s counsel advised the Court that we believed that Joseph had been in contact with his children
as of a year ago, but counsel misremembered his conversations with Joseph. In reality, Joseph has several
nieces and nephews with whom he has maintained contact, and during the hearing, counsel’s memory
crossed wires. Counsel spoke with Joseph on November 11, and Joseph informed us that he does not
believe any of his nieces or nephews have the capacity to provide him with immediate housing.
8
  Joseph has four siblings, who all reside in Washington, D.C., but Joseph’s two sisters—Brenda
Marshall, a 68-year-old retired director of a day care center, and Deborah Marshall, a 60-year-old retired
hospital worker—live together in Section 8 housing with no additional bedrooms. Joseph’s 72-year-old
brother—Robert Marshall, a retired construction worker—resides in an assisted living facility, and
Joseph’s 62-year-old brother Ronald Marshall is himself on disability with a meager income and living
situation.



                                                     4
           Case 1:69-cr-01895-APM Document 11 Filed 11/11/20 Page 5 of 6




Chief of DC DHS’s Critical Response Team, which leads the PEP-V program—who expressed

optimism that Joseph would be a suitable candidate for housing and medical care through this

program. Id. ¶¶ 6-8 and Ex. C. Dr. Jones may be able to provide confirmation tomorrow

afternoon (November 12) that such housing is available for Joseph. Id.

III.    No Probationary or Supervised Release.

        This Court has the authority to release Mr. Marshall without imposing any term of

probationary or supervised release. This Court “may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved portion of the original term

of imprisonment[.]” See 18 U.S.C. § 3582(c)(1)(A) (emphasis added). 9 Consequently, this

Court has discretion to release Joseph without imposing a term of probation or supervised

release.

        The Hon. Judge John Pratt did not include any period of probationary or supervised

release in the sentence he imposed. Mot., Ex. A (Docket) at 3-4; see also 18 U.S.C. § 3601

(requiring a defendant to be supervised post-release “to the degree warranted by the conditions

specified by the sentencing court.”); contra Canini, at 7 (ordering supervised release “as

previously imposed . . . by the Court as set forth in the judgment dated July 20, 2007.”).




9
 As previously briefed, Mr. Marshall has already served a decade more than the minimum sentence
imposed in his “original term of imprisonment.” See Opp. at 1 (“Defendant . . . has served 45 years of his
35 years to life sentence in this case”).



                                                    5
        Case 1:69-cr-01895-APM Document 11 Filed 11/11/20 Page 6 of 6




Dated: November 11, 2020     Respectfully submitted,




                             Justin D. Kingsolver (DC & D.D.C. Bar No. 1033806)
                             CROWELL & MORING LLP
                             1001 Pennsylvania Ave. NW
                             Washington, D.C. 20004
                             Telephone: (202) 624-2500
                             JKingsolver@crowell.com

                             Dylan S. Burstein (CA Bar No. 307083)
                             CROWELL & MORING LLP
                             515 South Flower St.
                             Los Angeles, CA 90071
                             Telephone: (213) 310-7990
                             DBurstein@crowell.com

                             Attorneys for Defendant Joseph E. Marshall, Jr.




                                       6
